Citation Nr: 1501871	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-34 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to May 16, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.I.



ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active military service from November 1965 to November 1968.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of this hearing is of record.  The Veteran submitted a written waiver of initial RO consideration of the new evidence submitted in conjunction with the hearing. 38 C.F.R. § 20.1304(c) (2014).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  As of March 13, 2012, the date of the Veteran's TDIU claim, he had a combined disability rating of 80%, and was unemployable due to his service-connected disabilities.

2.  The Veteran's claim for TDIU is moot as of May 16, 2013.


CONCLUSIONS OF LAW

1.  From March 13, 2012, the criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).
 
2.  After May 16, 2013, the Veteran's claim for TDIU is moot.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to a total disability rating, arguing that he is unable to work due to his service-connected disabilities.  Specifically, he argues that the effective date should be March 13, 2012, the date of his claim for a TDIU.

VA regulations allow for the assignment of a total disability rating based on individual unemployability when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

From March 13, 2012, when the Veteran submitted his claim for TDIU, the Veteran's combined disability rating was 80%.  At that time, the Veteran was service-connected for posttraumatic stress disorder (50 percent disabling); diabetes mellitus (20 percent disabling); peripheral neuropathy of the right and left lower extremity (each rated 20 percent disabling); and tinnitus (rated 10 percent disabling).  Accordingly, on March 13, 2012, the Veteran met the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).

On June 2012 VA general medical examination, the Veteran stated that he retired in October 2010, because he could not sit for prolonged periods of time operating a road grader due to foot swelling and discomfort.  The examiner opined that he was, however, qualified for sedentary employment.  However, on May 2013 VA general medical examination, the examiner opined that he was unable to perform his former job due to bilateral foot pain and an inability to feel the foot controls.  Accordingly, with the resolution of reasonable doubt in the favor of the Veteran, the Board finds that the criteria for entitlement to a TDIU from March 13, 2012, are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. §§ 3.102.

Here, the Board notes that the Veteran is currently in receipt of a 100% rating, from May 16, 2013, for his service-connected disabilities.  Therefore, as the Veteran has been receiving compensation for a 100% combined disability, from May 16, 2013, the issue of entitlement to TDIU is moot from that time. 

ORDER

Entitlement to a TDIU from March 13, 2012, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


